DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
Claims 1 & 9 both require limitations of “a control gate over the dielectric and between the first and second semiconductor fins and extending from a level below uppermost surfaces of the first and second source/drain regions to a level above the uppermost surfaces of the first and second source/drain regions”.
The above limitations result in a requirement similar to what is required in claim 14 below, and are allowable for similar reasons (see below, regarding claim 14).
Claims 12 & 20 both require limitations of “wherein an upper surface of the control gate is flush with the upper surface of the second dielectric”. 
 The above limitations (“flush with”) require direct physical contact.  No such contact is present in prior art used in rejections.  Trying to modify the cited primary references with the teachings that would teach such limitations, would require such a level of modification (changing height of gate AND changing exact arrangement of insulators) that Examiner is not ready to argue for obviousness of such modification.  Hence, indication of allowable subject matter.
Claim 14 recites “wherein uppermost ends of the dielectric are at a lower level than the upper surfaces of the first and second source/drain regions, and wherein the control gate extends from a level above the upper surfaces of the first and second source/drain regions to the level below the upper surfaces of the first and second source/drain regions.
To elaborate on the above, the above limitations require exact arrangement of gates, dielectric and source/drain, which is not taught in prior art used in the rejections.  Trying to modify the cited primary references with the teachings that would teach such limitations, would require such a level of modification (changing the height of the gate BUT NOT changing the height of the dielectric, which acts as gate dielectric) that Examiner is not ready to argue for obviousness of such modification.  Hence, indication of allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
05/20/22

/Mounir S Amer/Primary Examiner, Art Unit 2894